Walker, J.
The granting and continuing of an injunction must always rest in the sound discretion of the Judge, according to the circumstances of the case. Rev. Code, Sec. 3153. Here are various creditors seeking to enforce their respective claims against the effects of the debtors. The Court, by its proper officer, has possession of the goods, and can so shape its action as to allow all to be heard in vindication of their claims, and award the funds which may be raised, to the payment of those claims which may be entitled thereto. By this course, a multiplicity of suits may be avoided, and ample and complete justice be done in the premises. We fully recognize the general rule, that on the coming in of the answer, plainly and distinctly denying all.the facts and circumstances upon which the equity of the bill is based, the Court will dissolve the injunction; but in some particular cases, the Court will continue the injunction though the defendant has fully answered *595the equity set up. The granting and continuing of the process must always rest in sound discretion, to be governed by the nature of the case., See Coffee vs. Newsom, 8 Ga. Eep., 449. Holt vs. The Bank, 9 Ga. Eep., 554. This Court is not disposed to control the discretion of the chancellor, except in case of abuse of his discretion, and as we see no abuse here, we will not interfere with his ruling.
Judgment affirmed.